Citation Nr: 1202672	
Decision Date: 01/25/12    Archive Date: 02/07/12

DOCKET NO.  08-14 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of service connection for headaches with head fracture, to include as secondary to service-connected shell fragment wound (SFW) scar of the right temporal region.

2. Entitlement to service connection for tinnitus.

3. Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

4. Entitlement to a rating in excess of 10 percent for SFW of the right forearm, muscle group VII, with ulna fracture.

5. Whether there was clear and unmistakable error (CUE) in an August 1946 rating decision as to the rating assigned by that decision for the Veteran's SFW of the right forearm, muscle group VII, with ulna fracture.  

6. Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).
REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Ishizawar, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from March 1941 to September 1945.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision of the Waco, Texas Department of Veterans Affairs (VA) Regional Office (RO) that denied service connection for tinnitus, and from an October 2007 rating decision that denied entitlement to the remaining matters on appeal.  In the Veteran's April 2008 VA Form 9, substantive appeal, he requested a hearing before the Board.  However, in a statement received in June 2010, he withdrew his request for a Board hearing and requested instead a hearing before a Decision Review Officer (DRO) at the RO.  Such a hearing was held in March 2011; a transcript of that hearing is associated with the Veteran's claims file.  

In May 2011, the Veteran's representative raised the matter of whether there was CUE in an earlier August 1946 rating decision and filed a motion for CUE in an October 2005 Board decision; both allegations of CUE relate to the rating assigned by those decisions for the Veteran's SFW of the right forearm, muscle group VII, with ulna fracture.  Ordinarily, the motion for CUE in the October 2005 Board decision would be the subject of a separate simultaneous ruling on the CUE Motion.  However, as this matter is inextricably intertwined with the claim for CUE in the August 1946 rating decision, consideration of the motion for CUE is being deferred pending completion of the actions ordered in the remand below.

Regarding the claim to reopen a claim of service connection for headaches with head fracture, to include as secondary to service-connected SFW scar of the right temporal region, although the RO implicitly reopened such claim by addressing the issue on the merits in the October 2007 rating decision, the question of whether new and material evidence has been received to reopen such claim must be addressed in the first instance by the Board because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening after a prior Board denial).  If the Board finds that no such evidence has been offered, that is where the analysis must end; hence, what the RO may have determined in this regard is irrelevant.  Barnett, 83 F.3d at 1383.  The Board has characterized the claim accordingly.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The matter of the rating for the Veteran's PTSD is being decided herein.  The remaining issues are being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if any action on his part is required.


FINDING OF FACT

Throughout the appeal period, the Veteran's PTSD has been manifested by symptoms no greater than productive of occupational and social impairment with reduced reliability and productivity; symptoms of PTSD productive of occupational and social impairment with deficiencies in most areas are not shown.  
CONCLUSION OF LAW

A rating in excess of 50 percent for PTSD is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.21, 4.126, 4.130, Diagnostic Code (Code) 9411 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

The appellant was advised of VA's duties to notify and assist in the development of his claim prior to its initial adjudication.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  April 2007 and May 2008 letters explained the evidence necessary to substantiate his claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  The appellant has had ample opportunity to respond/supplement the record and he has not alleged that notice in this case was less than adequate.

The Veteran's pertinent treatment records have been secured.  The RO arranged for a VA examination in October 2007.  A review of the examination report shows that although the examiner was not able to review the Veteran's claims file, he was nonetheless able to review the Veteran's treatment records and he administered a clinical interview, which included a mental status examination.  The report contains sufficient clinical findings and informed discussion of the pertinent history and features of the disability on appeal to provide probative medical evidence adequate for rating purposes, and there is nothing in the record to suggest that the examiner's inability to review the Veteran's claims file rendered it anything less than complete.  Therefore, the Board finds the examination to be adequate.  

To the extent that the October 2007 VA examination is now over three years old (see July 2011 written argument by the Veteran's representative who observes that the VA psychiatric examination is "over 3 1/2 years old"), the Board has considered whether another evaluation by VA is necessary.  As will be discussed in greater detail below, there is no indication in the evidentiary record (and it has not been alleged) that the disability has increased in severity in the interim.  Without any evidence or allegation of worsening since the October 2007 examination, the Board finds no reason to seek another examination.  See 38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  See VAOPGCPREC 11-93; see also Palczewski v. Nicholson, 21 Vet App 174, 181-82 (2007) (The mere passage of time does not require a new VA examination where an otherwise adequate examination has been conducted; rather, there must be an indication that the disability has increased in severity to warrant a new examination).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  Accordingly, the Board will address the merits of the claim.

B. Legal Criteria, Factual Background, and Analysis

The Board notes it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  38 U.S.C.A. § 1155.  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

The Veteran's PTSD is currently rated 50 percent under 38 C.F.R. § 4.130, Code 9411 based on occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

To warrant the next higher (70 percent) rating, the evidence must show occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  Id.

Ratings are assigned according to the manifestation of particular symptoms. However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, length of remissions, and the veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126(a).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation on the basis of social impairment.  38 C.F.R. § 4.126(b).

The Global Assessment Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996).  A score of 31 to 40 reflects some impairment in reality testing or communication or major impairment in several areas such as work or school, family relations, judgment, thinking, or mood.  A score of 41 to 50 is assigned where there are "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM-IV) 47 (4th ed. 1994).  A score of 51 to 60 is appropriate where there are "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers)."  Id.  A GAF score of 61 to 70 indicates the examinee has some mild symptoms or some difficulty in social, occupational, or school functioning, but generally functions pretty well with some meaningful interpersonal relationships.  Id. at 46.  
It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The United States Court of Appeals for Veterans Claims (Court) has held that "staged" ratings are appropriate for an increased rating claim where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

As an initial matter, the Board finds it is necessary to clarify the parameters of the appeal period that is for consideration.  The current appeal stems from an October 2007 rating decision that adjudicated a claim for increase received in February 2007.  However, the record also shows that the Veteran was issued a January 2007 rating decision that increased the rating assigned for his PTSD to 50 percent, effective from April 20, 2006 (the date that claim for increase was received).  Under 38 C.F.R. § 20.302, the Veteran had one year from the date the RO mailed notice of the January 2007 determination to him to file a notice of disagreement (NOD); otherwise, that determination would become final.  The record does not reflect (and the Veteran has not alleged) that he filed an NOD with the January 2007 rating decision.  His February 2007 statement, which states, "In reference to my SC condition 1. PTSD 50% . . . I believe [this] condition [is] worse and request an increase in [this] rating," is phrased as a claim for an increased rating, and was accepted as such.

Although the Veteran did not file an NOD with the January 2007 rating decision, the Board nonetheless notes that under 38 C.F.R. § 3.156(b), if any new and material evidence is received prior to the expiration of the appeal period, such evidence will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  In this regard, the Board has examined the additional evidence received in conjunction with the Veteran's February 2007 claim for an increased rating, to determine whether such evidence would constitute "new and material evidence" under 38 C.F.R. § 3.156(b), so as to warrant consideration of the appeal from April 20, 2006.  The additional evidence received prior to the expiration of the January 2007 rating decision's appeal period consists mainly of additional VA treatment records (from January 23, 2007 to May 2007) and the report of an October 2007 VA examination.  While such records are "new" as they were not previously associated with the record or considered, they are not "material" as they have no bearing on the matter adjudicated in the January 2007 rating decision (i.e., the rating to be assigned for the Veteran's PTSD from the date of claim up to the date of that rating decision).  Accordingly, the Board finds the January 2007 rating decision to be final based on the evidence then of record (see 38 U.S.C.A. § 7105), and the Board will consider only the additional evidence received since the January 2007 rating decision to determine whether it warrants an increased rating for the PTSD.

The Veteran's VA treatment records from January 23, 2007 to May 2007, and from January 2009 to April 2011 show that he regularly attends a World War II PTSD group wherein members discuss their PTSD symptoms, are counseled on treatment options, and are provided various tools and methods that they can use to help cope with their PTSD.  Group therapy treatment notes from these sessions show that none of the members exhibit suicidal, homicidal, or psychotic behavior.  Their PTSD has, at times, been characterized as chronic and severe, and related to their heavy combat exposure in World War II.  

In March 2007, the Veteran reported to his primary care physician that he went on daily walks for exercise, and felt that his PTSD was adequately managed, although he did have occasional flashbacks and nightmares.  In January 2009, he reported having flashbacks, nightmares, and trouble sleeping.  He also admitted to feeling depressed less than half of the last 14 days, although he denied any suicidal thoughts or plans.  It was noted that the Veteran had never been prescribed medication for his psychiatric symptoms, but as he was willing to try something, he was given a trial prescription of Citalopram 20 mg daily to help with his mood.  In August 2009, the Veteran reported that he went on daily walks for exercise and was feeling well.  He noted that his wife had recently passed away, but he was doing "ok".  He also indicated that he had stopped taking Citalopram, as he did not feel he needed it.  In February 2010, he reported that his PTSD was being managed through group meetings and that he was not currently taking any medications for the disability.  He reported having flashbacks, nightmares, and some depression, but denied any suicidal thoughts or plans.  In January 2011, the Veteran denied having flashbacks, nightmares, and suicidal thoughts, but indicated that he had some depression.  Mild depression was diagnosed; he declined treatment, but noted that he would continue with his weekly group therapy sessions.  

On October 2007 VA examination, it was noted that the rating assigned for the Veteran's PTSD had been recently increased to 50 percent, and that over the last year or two, his situation had been about the same.  Specifically, the Veteran noted that he had been in the same home for 40 years and that he remained married to his wife (of over 60 years), although her health was in decline.  Regarding his PTSD symptoms, the Veteran reported that he constantly thought about his time in World War II, had trouble sleeping at night, had interrupted sleep at least two to three times a night, and experienced nightmares about his wartime experiences each night.  He also indicated that he thought about the war immediately when he woke up, and that this had been more of a problem lately.  Occupationally, the Veteran explained that after service, he worked at building airplanes for about two months, but could not make enough money in this line of work.  After that, he started a house moving business with one of his brothers.  He denied any significant problems on the job.  The only trouble he encountered was when his company was sued after there was a death in the course of a house being moved; after that, he retired and did not work again.  Socially, the Veteran reported that he and his wife had been married since 1941 and had a good marriage.  He also had a number of friends and family in the area, was active in church, and attended PTSD group sessions and socialized there.

On mental status examination, the Veteran presented as a well-dressed and well-groomed individual who was articulate, verbal, and generally cooperative.  He had good rapport and his social skills were positive.  His thought process was logical, coherent and relevant.  His affect was spontaneous and he was calm throughout the interview.  There were no overt signs of anxiety or depression.  He was well-oriented to time, place, person, and situation, and his reasoning and judgment were good.  The examiner noted that the Veteran's fund of general information was fair and that his verbal comprehension was below average.  His concentration was also poor to fair and he related some problems with short-term memory problems.  The examiner stated, however, that such symptoms were likely related to his age, as he was 90 years old, and noted that his long-term memory appeared intact.  Other psychiatric symptoms reported by the Veteran included anxiety, nightmares, panic attacks that occurred mainly at night, frequent headaches, severe intrusive thoughts, hypervigilance, exaggerated startled responses, and occasional flashbacks.  He noted that previously he had avoided thinking about his time in service, but after attending group sessions, he was able to come to terms with his experiences and showed less avoidance symptoms now.  Similarly, he was not as friendly when he returned from World War II and felt more detached from people, but now he had a number of positive relationships.  He denied any significant depression or psychotic symptoms, and also denied any recent suicidal or homicidal tendencies.

Based on the foregoing, the October 2007 examiner opined that although the Veteran was exposed to significant combat and reported a number of PTSD symptoms, these "apparently have only had mild to moderate impact on his social functioning and very limited impact on occupational functioning."  The Veteran was able to complete normal activities of daily living without significant impairment and he enjoyed visiting with friends.  He was also not prevented him from working due to mental health problems.  (Rather, he was currently unemployable due to his age and other infirmities.)  It was also noted for many years, the Veteran was able to work in a partnership with his brother as a house mover, which likely helped prevent him from having significant interpersonal problems on the job.  A GAF score of 55 was assigned.

At a March 2011 DRO hearing, the Veteran testified that he receives all of his treatment for PTSD at the VA Medical Center in Dallas, and that they have prescribed medications for him.  His current problems with PTSD consist of trouble sleeping at night and constantly thinking about his combat experiences in service.

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that throughout the appeal period the Veteran has never manifested symptoms of PTSD that more nearly approximate the criteria for a higher 70 percent rating; hence, "staged" ratings are not warranted.  The Veteran's VA treatment records, the report of the October 2007 VA examination, and the testimony he provided at the March 2011 DRO hearing reflect that the Veteran's PTSD is characterized by panic attacks more than once a week and disturbances of motivation and mood.  This is manifested by symptoms of intrusive thoughts/ flashbacks about the Veteran's combat experiences in World War II, difficulty sleeping, nightmares, occasional complaints of depression, hypervigilance, and exaggerated startled responses.  The remaining symptoms associated with a 50 percent rating for PTSD are not shown.  Significantly, VA treatment records consistently note that the Veteran is not psychotic, homicidal, or suicidal.  They show that he takes daily walks for exercise, which suggests that his PTSD symptoms are not so severe as to cause him to avoid the public.  They also show that apart from January to August 2009, when he was taking medication to help improve his mood, the Veteran has never been on medication for his PTSD; this is contrary to the testimony he provided at the March 2011 DRO hearing.  

On October 2007 VA examination, the Veteran's did not exhibit any flattened affect; circumstantial, circumlocutory, or stereotyped speech; difficulty in understanding complex commands; impairment of long-term memory; impaired judgment; or impaired abstract thinking.  To the extent that he demonstrated impairment of short-term memory, the examiner noted this was more likely due to his advanced age than his PTSD.  The examiner also noted that the Veteran had been happily married for over 60 years, interacted with friends and family, socialized at church, and had no significant impairment in completing his normal activities of daily living.  Such evidence does not establish that the Veteran has difficulty in establishing and maintaining effective social relationships.  As for whether the Veteran has had difficulty in establishing and maintaining effective work relationships, there is some suggestion in the record that he may have been able to function as well as he did when employed because he worked with his brother; nonetheless, this evidence does not establish that he had difficulty adapting to stressful circumstances (including work or a worklike setting).
As the criteria for a 50 percent schedular rating are not fully met (but approximated), it is clear that an even higher (70 percent) schedular rating for this period is not warranted.  Occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood is not shown.  As was noted above, the evidence of record gives no indication of suicidal ideation.  The record also does not contain any evidence of obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately, and effectively; spatial disorientation; neglect of personal appearance or hygiene; or an inability to establish and maintain effective relationships.  Moreover, on October 2007 VA examination, it was the examiner's opinion that the Veteran's PTSD has only a mild to moderate impact on his social functioning and a very limited impact on his occupational functioning.  He also assigned the Veteran a GAF score of 55, which signifies that he has only moderate symptoms or moderate difficulty in social or occupational functioning.  Hence, the Veteran's overall disability picture most nearly approximates the criteria for the 50 percent rating currently assigned.  The preponderance of the evidence is against a higher (70 percent) rating, and the benefit of the doubt rule does not apply.

The Board has also considered whether referral for extraschedular consideration is indicated.  There is no objective evidence, or allegation, suggesting that the disability picture presented by the Veteran's PTSD is exceptional or that schedular criteria are inadequate (the symptoms and impairment shown are all encompassed by the schedular criteria for a 50 percent rating).  See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008).  Consequently, referral for extraschedular consideration is not warranted.   [The Board notes that the Veteran has a pending claim for entitlement to an award of TDIU, addressed in the remand portion below.]


ORDER

A rating in excess of 50 percent for PTSD is denied.


REMAND

The Veteran seeks a rating in excess of 10 percent for a SFW of the right forearm, muscle group VII, with ulna fracture, and a TDIU rating.  See February 2007 claims for increase.  However, while these appeals were pending before the Board, his representative raised the matter of whether there was CUE in an August 1946 rating decision as to the rating assigned by that decision for the Veteran's SFW of the right forearm, muscle group VII, with ulna fracture.  See May 2011 written argument.  Essentially, it is the representative's assertion that because the pertinent regulations in effect at the time of the August 1946 rating decision were not correctly applied to the Veteran's SFW of the right forearm, muscle group VII, with ulna fracture, he was assigned an incorrect rating, which has impacted on the rating of his disability since.  As the Veteran's claim for CUE was not adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over such claim, and it must be remanded to the AOJ for initial consideration.  

Because the Veteran's claim for CUE in the August 1946 rating decision would have impact on his current claims for an increased rating and for a TDIU rating, consideration of whether he is entitled to a rating in excess of 10 percent for a SFW of the right forearm, muscle group VII, with ulna fracture, and whether he is entitled to a TDIU rating must be deferred pending resolution of the claim for CUE.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together).  

Regarding the claim to reopen a claim of service connection for headaches with head fracture, to include as secondary to service-connected SFW scar of the right temporal region, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that in a claim to reopen a previously finally denied claim, VCAA notice must also notify the claimant of the meaning of new and material evidence and of what evidence and information (1) is necessary to reopen the claim; (2) is necessary to substantiate each element of the underlying service connection claim; and (3) is specifically required to substantiate the element or elements needed for service connection that were found insufficient in the prior final denial on the merits.  

The RO issued a VCAA notification letter in April 2007, but a close review of this letter finds that it does not comply with Kent, and is inadequate.  Specifically, it advised the Veteran that his claim was previously denied by an August 2003 rating decision, but does not recognize that such rating decision was then appealed and denied by an October 2005 Board decision.  Also, in explaining the basis for the prior denial of service connection for headaches, the VCAA letter only addresses the basis for the denial on a direct theory of entitlement, and does not explain why his claim was also denied as secondary to his service-connected disabilities.  There is no other communication to the Veteran from the RO providing the specific notice required by Kent, and he is prejudiced by not receiving proper VCAA notice.

Regarding service connection for tinnitus, the Veteran perfected an appeal in this matter with a VA Form 9, substantive appeal that was received in July 2006.  In that document, he requested a hearing before a member of the Board.  However, on close review of the record, it does not appear that the RO has recognized that the Veteran timely filed an appeal in this matter (see, e.g., May 2011 VA Form 8, certification of appeal), and he has not been scheduled for a hearing.  Notably, when the Veteran testified at the March 2011 DRO hearing (in lieu of his previously requested Travel Board hearing), he was not afforded the opportunity to present testimony as to his claim of service connection for tinnitus.

Accordingly, the case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1. 	Regarding the claim to reopen a claim of service connection for headaches with head fracture, to include as secondary to service-connected SFW scar of the right temporal region, the RO must send the Veteran a letter providing him the notice required in claims to reopen in accordance with Kent v. Nicholson, 20 Vet. App. 1 (2006), to specifically include the complete reasons and bases for his previous denial (in October 2005).  The Veteran should have ample opportunity to respond, and the RO should complete any further action suggested by his response.

2. 	The RO should also adjudicate the matter of whether there was CUE in an August 1946 rating decision, as to the rating it assigned for the Veteran's SFW of the right forearm, muscle group VII, with ulna fracture.  He should be notified of the determination.  If it is not favorable, and if he timely files an NOD, the RO should issue an appropriate statement of the case in the matter and afford the Veteran and his representative the opportunity to respond.  If this occurs, the case should be returned to the Board, if in order, for further appellate review.

3. 	Regarding the Veteran's claim for service connection for tinnitus, arrangements should be made for the Veteran to be scheduled for a Travel Board hearing at his local RO (or other type of hearing, if he so desires0.  The case should then be processed in accordance with established appellate practices.

4. 	The RO should then (after the claim for CUE in the August 1946 rating decision is resolved either by an allowance or by non-appeal of a negative determination within the period of time afforded by law) readjudicate the remaining claims on appeal (in light of the decision on the claim for CUE issue).  If any benefit sought remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.
The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


